DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, fiducial features disposed on a support in a non-rectilinear layout claimed in claims 1-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-rectilinear layout comprising a hexagonal layout claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0073], line 4, --analysis-- should be inserted before “system 10”.
Paragraph [0073], line 6, --analysis-- should be inserted before “system 10”.
Paragraph [0074], line 19, “system” before “may be” should be replaced by --analysis system 10--.
Paragraph [0076], line 3, “System” before “14” should be replaced by --The processing system--.
Paragraph [0076], line 6, “a system” should be replaced by --the processing system 14--.
Paragraph [0076], line 8, “A system” should be replaced by --The processing system 14--.
Paragraph [0076], line 11, “the system” should be replaced by --the processing system 14--.
Paragraph [0078], line 1, --imaging-- should be inserted before “system 28”.
Paragraph [0079], line 4, --processing-- should be inserted before “system 14”.
Paragraph [0080], line 1, --data-- should be inserted before “analysis system 16”.
Paragraph [0082], line 3, --data analysis-- should be inserted before “system 16”.
Paragraph [0082], lines 5-6, --data analysis-- should be inserted before “system 16”.
Paragraph [0082], line 6, --data analysis-- should be inserted before “system 16”.
Paragraph [0082], line 7, --32-- should be inserted after “interface”.
Paragraph [0084], line 1, “processing circuitry” should be replaced by --processor 34--.
Paragraph [0087], line 2, --routine-- should be inserted after “a value assignment”.
Paragraph [0087], line 4, --routine-- should be inserted after “the value assignment”.
Paragraph [0087], line 12, --the value assignment-- should be inserted before “routine 42”.
Paragraph [0088], line 9, “algorithm” should be replaced by --data analysis algorithm 46--.
Appropriate correction is required.
A preliminary amendment was submitted on 31 July 2019.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections




Claims 1-15 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Currently Amended) An array, comprising: 
an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging, 
wherein the fiducial features are disposed on the support in a non-rectilinear layout.
Appropriate correction is required.
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Currently Amended) The array of claim 1, wherein the non-rectilinear layout comprises positions of the fiducial feature at different Y distances from a second[[,]] , wherein the second edge is orthogonal to the first edge.
Appropriate correction is required.
Claim 15 is  objected to because of the following informalities:
Claim 15 should be amended as follows:
15. (Currently Amended) The array of claim 1, further comprising: 
at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the locations of, or registering the support or the locations.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities:

17. (Currently Amended) The method of claim 16, further comprising: 
imaging the biological samples and the fiducial features in the successive cycles of fluorescent imaging at different wavelengths of light to produce image data that encodes fluorescent signals produced by the biological samples and the fiducial features.
Appropriate correction is required.
Claims 18-20 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Currently Amended) A method, comprising: 
accessing image data encoding successive images of biological samples disposed at locations on a support, the biological samples differing from one another to respond differently in successive cycles of fluorescent imaging, the image data further encoding images of fiducial features on the support having fluorescent material that responds in the successive cycles of fluorescent imaging, wherein the fiducial features are disposed on the support in a non- rectilinear layout; 
registering, for the successive images, the locations on the support by a reference to the fiducial features; and 
processing the registered successive images to transform data derived from the registered successive images to sequence data.
Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities: 

19. (Currently Amended) The method of claim 18, further comprising: 
characterizing molecules having tags at the locations on the plate in each of the registered successive images.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a limitation “the location” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5, 6, and 11 fail to further limit the array of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 1 recites an array that comprises a support and fiducial features.  Claims 5 and 6 fail to further limit the array of claim 1 because claims 5 and 6 recite an intended use of the support.
Claim 1 recites an array that comprises a support and fiducial features.  Claim 11 fails to further limit the array of claim 1 because claim 11 recites an intended use of the support.  See MPEP § 2115 for more information.

Allowable Subject Matter
Claim 16 is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 5, 6, and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 and 15-18 of co-pending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 6, and 9-15 are anticipated by claims 9-12 and 15-18 of co-pending Application No. 16/482,653.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, claims 9 and 17 of co-pending Application No. 16/482,653 claim an array that comprises:
a support having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging, 
wherein the fiducial features are disposed on the support in a non-rectilinear layout.
With respect to claim 5, claims 9 and 17 of co-pending Application No. 16/482,653 claim the array of claim 1, wherein the successive cycles of fluorescent imaging are performed utilizing light at different wavelengths.
With respect to claim 6, claims 9 and 17 of co-pending Application No. 16/482,653 claim the array of claim 5, wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features is responsive to both of the at least two different wavelengths.
With respect to claim 9, claims 9, 10, and 17 of co-pending Application No. 16/482,653 claim the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support.

With respect to claim 11, claims 9, 12, and 17 of co-pending Application No. 16/482,653 claim the array of claim 1, wherein the biological samples comprise nucleic acid sequences.
With respect to claim 12, claims 9, 15, and 17 of co-pending Application No. 16/482,653 claim the array of claim 1, wherein the fiducial features comprise adjacent but non-concentric shapes.
With respect to claim 13, claims 9, 16, and 17 of co-pending Application No. 16/482,653 claim the array of claim 1, wherein the fiducial features comprise a non- closed shape.
With respect to claim 14, claims 9, 17, and 18 of co-pending Application No. 16/482,653 claim the array of claim 1, wherein the fiducial features are structured to produce image data encoding information.
With respect to claim 15, claims 9 and 17 of co-pending Application No. 16/482,653 claim The array of claim 1, further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations.

Claims 1-3, 5-12, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-16 of co-pending Application No. 14/482,638 (reference application). Although the claims at issue are not identical, they are not claims 1-3, 5-12, 14, and 15 are anticipated by claims 1-3 and 8-16 of co-pending Application No. 14/482,638.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, claims 1-3 of co-pending Application No. 14/482,638 claim an array that comprises:
a support having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging, 
wherein the fiducial features are disposed on the support in a non-rectilinear (triangular or hexagonal) layout.
With respect to claim 2, claims 1-3 of co-pending Application No. 14/482,638 claim the array of claim 1, wherein the non-rectilinear layout comprises fiducial feature positions that are at different X distances from a first edge of the support and different Y distances from a second, orthogonal edge of the support.
With respect to claim 3, claims 1-3 of co-pending Application No. 14/482,638 claim the array of claim 2, wherein the non-rectilinear layout comprises a hexagonal layout.
With respect to claim 5, claims 1-3 and 8 of co-pending Application No. 14/482,638 claim the array of claim 1, wherein the successive cycles of fluorescent imaging are performed utilizing light at different wavelengths.

With respect to claim 7, claims 1-3 and 9 of co-pending Application No. 14/482,638 claim the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support.
With respect to claim 8, claims 1-3 and 10 of co-pending Application No. 14/482,638 claim the array of claim 7, wherein the objects disposed in the at least one depression are too large to be received in the locations of the support that receive the biological samples.
With respect to claim 9, claims 1-3 and 11 of co-pending Application No. 14/482,638 claim the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support.
With respect to claim 10, claims 1-3 and 12 of co-pending Application No. 14/482,638 claim the array of claim 1, wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas.
With respect to claim 11, claims 1-3 and 13 of co-pending Application No. 14/482,638 claim the array of claim 1, wherein the biological samples comprise nucleic acid sequences.
With respect to claim 12, claims 1-3 and 14 of co-pending Application No. 14/482,638 claim the array of claim 1, wherein the fiducial features comprise adjacent but non-concentric shapes.

With respect to claim 15, claims 1-3 and 16 of co-pending Application No. 14/482,638 claim the array of claim 1, further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations.

Claim 1, 5, 6, and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-14 of co-pending Application No. 16/482,613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 6, and 9-15 are anticipated by claims 1 and 7-14 of co-pending Application No. 16/482,613.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, claims 1 and 12 of co-pending Application No. 16/482,613 claim an array that comprises:
a support having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging, 

With respect to claim 5, claims 1, 7, and 12 of co-pending Application No. 16/482,613 claim the array of claim 1, wherein the successive cycles of fluorescent imaging are performed utilizing light at different wavelengths.
With respect to claim 6, claims 1, 7, and 12 of co-pending Application No. 16/482,613 claim the array of claim 5, wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features is responsive to both of the at least two different wavelengths.
With respect to claim 9, claims 1, 8, and 12 of co-pending Application No. 16/482,613 claim the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support.
With respect to claim 10, claims 1, 9, and 12 of co-pending Application No. 16/482,613 claim the array of claim 1, wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas.
With respect to claim 11, claims 1, 10, and 12 of co-pending Application No. 16/482,613 claim the array of claim 1, wherein the biological samples comprise nucleic acid sequences.
With respect to claim 12, claims 1, 11, and 12 of co-pending Application No. 16/482,613 claim the array of claim 1, wherein the fiducial features comprise adjacent but non-concentric shapes.
With respect to claim 13, claims 1 and 12 of co-pending Application No. 16/482,613 claim the array of claim 1, wherein the fiducial features comprise a non- closed shape.

With respect to claim 15, claims 1, 12, and 14 of co-pending Application No. 16/482,613 claim the array of claim 1, further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations.

Claims 1 and 5-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 and 8-13 of co-pending Application No. 16/482,592 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5-15 are anticipated by claims 3-6 and 8-13 of co-pending Application No. 16/482,592.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With respect to claim 1, claim 11 of co-pending Application No. 16/482,592 claims an array that comprises:
a support having locations that, in an operation, receive biological samples differing from one another to respond differently in successive cycles of fluorescent imaging; and 
fiducial features on the support having a fluorescent material that responds in the successive cycles of fluorescent imaging, 

With respect to claim 6, claims 3 and 11 of co-pending Application No. 16/482,592 claim the array of claim 5, wherein the successive cycles of fluorescent imaging are performed utilizing light at at least two different wavelengths, and wherein the fluorescent material of the fiducial features is responsive to both of the at least two different wavelengths.
With respect to claim 7, claims 4 and 11 of co-pending Application No. 16/482,592 claim the array of claim 1, wherein the fiducial features comprise at least one depression and objects disposed in the at least one depression, the objects comprising the fluorescent material.
With respect to claim 8, claims 5 and 11 of co-pending Application No. 16/482,592 claim the array of claim 7, wherein the objects disposed in the at least one depression are too large to be received in the locations of the support that receive the biological samples.
With respect to claim 9, claims 6 and 11 of co-pending Application No. 16/482,592 claim the array of claim 1, wherein the locations are disposed in a regular repeating pattern on the support.
With respect to claim 10, claim 11 of co-pending Application No. 16/482,592 claims the array of claim 1, wherein the support comprises a plurality of areas of the locations, and wherein one of the fiducial features is provided in each of the plurality of areas.
With respect to claim 11, claims 8 and 11 of co-pending Application No. 16/482,592 claim the array of claim 1, wherein the biological samples comprise nucleic acid sequences.
With respect to claim 12, claims 9 and 11 of co-pending Application No. 16/482,592 claim the array of claim 1, wherein the fiducial features comprise adjacent but non-concentric shapes.

With respect to claim 14, claims 11 and 12 of co-pending Application No. 16/482,592 claim the array of claim 1, wherein the fiducial features are structured to produce image data encoding information.
With respect to claim 15, claims 11 and 13 of co-pending Application No. 16/482,592 claim the array of claim 1, further comprising at least one additional fiducial feature that is formed in or on the support and is optically reflective to, during the successive cycles of fluorescent imaging, return at least a portion of incident radiation for locating, adjusting the location of, or registering the support or the locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Barnard et al. (U. S. Patent No. 9,512,422 B2) disclosed gel-patterned surfaces.
Pertsinidis et al. (U. S. Patent No. 9,213,176 B2) disclosed an imaging arrangement and a microscope.
Buermann et al. (U. S. Patent No. 9,193,996 B2) disclosed an integrated optoelectronic rad head and a fluidic cartridge for nucleic acid sequencing.
George et al. (U. S. Patent No. 9,012,022 B2) disclosed polymer coatings.
Garcia et al
Reed et al. (U. S. Patent No. 8,951,781 B2) disclosed systems, methods, and apparatuses to image a sample for a biological analysis or a chemical analysis.
Rank et al. (U. S. Patent No. 8,343,746 B2) disclosed polymerase enzymes and reagents for enhanced sequencing of nucleic acids.
Banerjee et al. (U. S. Patent No. 8,241,573 B2) disclosed systems and devices for a sequence by a synthesis analysis.
Feng et al. (U. S. Patent No. 8,039,817 B2) disclosed a compensator for multiple surface imaging.
Kain et al. (U. S. Patent No. 7,835,871 B2) disclosed a sequencing system and a method for nucleic acids.
Xu et al. (U. S. Patent No. 7,405,281 B2) disclosed fluorescent nucleotide analogs and uses therefor.
Feng et al. (U. S. Patent No. 7,329,860 B2) disclosed confocal imaging methods and an apparatus.
Naimark et al. (U. S. Patent No. 7,231,063 B2) disclosed a fiducial detection system.
Dickinson et al. (U. S. Patent No. 6,770,441 B2) disclosed array compositions and methods of making array compositions.
Sheridan et al. (U. S. Patent No. 6,673,315 B2) disclosed a method and an apparatus for accessing a site on a biological substrate.
Chee et al
Walt et al. (U. S. Patent No. 6,023,540 A) disclosed a fiber-optic sensor with encoded microspheres.
Kain (U. S. Patent No. 5,719,391 A) disclosed a fluorescence imaging system employing a macro scanning objective.
Miller et al. (U. S. Patent No. 5,528,050 A) disclosed a compact scan head with multiple scanning modalities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884